
	

114 HRES 734 IH: Recognizing and honoring the historical significance of the 40th anniversary of the Judgment of Paris, and the impact of the California victory at the 1976 Paris Tasting on the world of wine and the United States wine industry as a whole.
U.S. House of Representatives
2016-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 734
		IN THE HOUSE OF REPRESENTATIVES
		
			May 17, 2016
			Mr. Thompson of California (for himself, Mr. Hunter, Mr. McCarthy, Ms. Pelosi, Mr. Scalise, Mr. Hoyer, Mrs. McMorris Rodgers, Mr. Clyburn, Mr. Becerra, Mr. Crowley, Mr. Aguilar, Ms. Bass, Mr. Bera, Ms. Brownley of California, Mr. Calvert, Mrs. Capps, Mr. Cárdenas, Ms. Judy Chu of California, Mr. Cook, Mr. Costa, Mrs. Davis of California, Ms. DelBene, Mr. Denham, Mr. DeSaulnier, Ms. Eshoo, Ms. Esty, Mr. Farr, Mr. Garamendi, Ms. Hahn, Mr. Hastings, Mr. Honda, Mr. Huffman, Mr. Knight, Mr. LaMalfa, Mr. Larson of Connecticut, Ms. Lee, Mr. Levin, Mr. Ted Lieu of California, Mr. Lipinski, Ms. Lofgren, Mr. Lowenthal, Mr. Ben Ray Luján of New Mexico, Ms. Matsui, Mr. McClintock, Mr. McNerney, Mrs. Napolitano, Mr. Nunes, Mr. Peters, Mr. Rohrabacher, Ms. Roybal-Allard, Mr. Royce, Mr. Ruiz, Ms. Linda T. Sánchez of California, Ms. Loretta Sanchez of California, Mr. Schiff, Mr. Sherman, Ms. Speier, Mr. Swalwell of California, Mr. Takai, Mr. Takano, Mrs. Torres, Mr. Valadao, Mr. Vargas, Mrs. Mimi Walters of California, and Ms. Maxine Waters of California) submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
		
		RESOLUTION
		Recognizing and honoring the historical significance of the 40th anniversary of the Judgment of
			 Paris, and the impact of the California victory at the 1976 Paris Tasting
			 on the world of wine and the United States wine industry as a whole.
	
	
 Whereas 40 years ago in Paris, France, a number of leading French wine experts were invited by Wine Merchant Stephen Spurrier to blind taste some of the greatest wines of France and California;
 Whereas those prestigious experts chose the 1973 Chateau Montelena Winery Napa Valley Chardonnay by winemaker Miljenko Mike Grgich as the finest white wine in the tasting;
 Whereas those same experts chose the 1973 Stag's Leap Wine Cellars S.L.V. Napa Valley Cabernet Sauvignon made by Warren Winiarski as the finest red wine in the tasting;
 Whereas the resulting story by journalist George Taber found widespread distribution throughout the press, notably in TIME magazine, as the The Shot Heard Round the World;
 Whereas this attention created an immediate, positive impact on the world of wine, and created among experts, consumers and the trade a new and enthusiastic appreciation for California wines;
 Whereas wine is now produced in all 50 States and enjoyed at ever increasing levels by consumers throughout the country;
 Whereas the Smithsonian Institution's National Museum of American History exhibits the winning bottles in its permanent collections (the 1973 Chateau Montelena Winery Chardonnay and the 1973 Stag’s Leap Wine Cellars S.L.V. Cabernet Sauvignon), and has included those bottles in their selection of remarkable objects in the book of the Smithsonian’s History of America in 101 Objects by Richard Kurin; and
 Whereas Napa Valley is now recognized internationally as a vanguard of the United States wine business and contributes more than $162,000,000,000 to the Nation’s economy: Now, therefore, be it
	
 That the House of Representatives recognizes and honors the historical significance of the 40th anniversary of the Judgment of Paris, and the impact of the California victory at the 1976 Paris Tasting on the world of wine and the United States wine industry as a whole.
		
